Citation Nr: 0202780	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  96-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Entitlement to benefits under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001) for right ear hearing loss.

2. Entitlement to benefits under 38 U.S.C.A. § 1151 for 
tinnitus.

3. Entitlement to benefits under 38 U.S.C.A. § 1151 for 
vertigo and loss of consciousness (LOC).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1952 to January 
1954.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1995 RO rating decision that denied benefits under 
38 U.S.C.A. § 1151 for a right ear disability.  In April 
1998, the Board remanded the case to the RO for additional 
development.

A March 2001 RO rating decision denied benefits under 
38 U.S.C.A. § 1151 for right ear hearing loss, tinnitus, and 
vertigo and LOC; granted benefits under 38 U.S.C.A. § 1151 
for a right ear scar and assigned a 10 percent evaluation for 
this condition, effective from February 1995; and granted 
benefits under 38 U.S.C.A. § 1151 for right auricular 
deformity and assigned a zero percent evaluation for this 
condition, effective from February 1995.  In November 2001, 
the veteran submitted a notice of disagreement with the 
evaluations assigned for the right ear scar and the right 
auricular deformity, and he testified before the undersigned 
sitting at the RO in November 2001 on those issues.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The ratings will 
be addressed in the remand section of this decision.



FINDINGS OF FACT

1.  The veteran underwent bilateral otoplasty on October 11, 
1994, and exploration of the right auricle and release of a 
chonchomastoid suture on November 28, 1994, at a VA medical 
facility.

2.  Right ear hearing loss and tinnitus were present before 
the veteran's right ear surgeries on October 11, 1994, and 
November 28, 1994, and those conditions did not increase in 
severity as the result of the surgeries, other VA treatment 
or examinations or pursuit of a program of VA vocational and 
rehabilitation training.

3.  Vertigo and LOC are not the result of the right ear 
surgeries on October 11, 1994, and November 28, 1994; nor are 
those conditions the result of other VA treatment or 
examinations or pursuit of a program of VA vocational and 
rehabilitation training.


CONCLUSION OF LAW

Right ear hearing loss, tinnitus, and vertigo and LOC are not 
disabilities that resulted from right ear surgeries at a VA 
medical facility on October 11, 1994, and November 28, 1994.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358, effective prior to October 1, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims considered 
in this decision.

The veteran has been provided with VA examinations to 
determine the nature and extent of his claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  The 
veteran testified before the undersigned at a hearing in 
November 2001 to the effect that he continues to receive 
treatment at a VA medical facility for right ear hearing 
loss, tinnitus, and vertigo and LOC, and that he has no 
medical evidence to submit to refute the medical opinions in 
the report of his VA ear examination in November 2000.  Under 
the circumstances, the Board finds that no useful purpose 
would be served by obtaining VA reports of his ongoing 
treatment for the claimed conditions because the medical 
evidence already demonstrates the presence of those 
conditions.  The Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  Hence, 
no further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Where a veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and DIC 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected.  38 C.F.R. § 1151, effective prior to 
October 1, 1997.  The regulatory framework developed by VA to 
implement 38 U.S.C.A. § 1151 is contained at 38 C.F.R. 
§ 3.358.  

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
These amendments, however, were made applicable only to 
claims filed on or after October 1, 1997, and because the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed before 1997, the earlier (and more favorable to the 
veteran) version of section 1151 is the only version 
applicable in this case.

Statements and testimony from the veteran at a hearing before 
a RO hearing officer in October 1995, and at hearings before 
the undersigned sitting at the RO in November 1997 and 
November 1999, are to the effect that he has right ear 
problems, including tinnitus and hearing loss, and vertigo 
and LOC that are the result of surgeries and/or treatment of 
right ear problems at a VA medical facility in 1994.  His 
testimony is to the effect that he should be granted benefits 
under 38 U.S.C.A. § 1151 for the disabilities resulting from 
his right ear surgeries and treatment at the VA medical 
facility.

VA and private medical records, including clinical records of 
the veteran's hospitalizations in 1994, show that the veteran 
was treated and evaluated for various conditions in the 
1970's, 1980's, 1990's, and 2000.  The more salient medical 
reports with regard to the claims being considered in this 
decision are discussed below.

The veteran underwent ENT (ears, nose, throat) consultation 
at a VA medical facility in March 1980.  He complained of 
right ear pain and whistling tinnitus of that ear.  The 
impression was mild serous otitis.  At a VA ENT consultation 
in June 1980 the veteran gave a history of right ear problems 
for approximately one year after being punched in that ear.  
He complained of constant tinnitus, and occasional dizziness 
and decreased hearing.

The veteran underwent a VA medical examination in May 1988.  
He gave a history of being in a motor vehicle accident in 
1954 (shortly after service) that resulted in LOC for 29 
days, and various fractures, including the mandible.  He 
complained of frequent headaches in the right parietal area 
and dizziness (vertigo) since the accident, intermittently.  
Right ear problems, vertigo or a disability manifested by LOC 
were not found.

The veteran underwent a VA medical examination in October 
1990.  The diagnoses included post concussion syndrome and 
post traumatic epilepsy.

A report of VA ENT consultation in March 1994 shows that the 
veteran complained of tinnitus and decreased hearing.  He was 
recommended for audiological evaluation.  On the authorized 
audiological evaluation in April 1994, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
35

30
LEFT
25
15
10
40
50

Speech audiometry revealed speech recognition ability of 
80 percent in the right ear and of 84 percent in the left 
ear.  The assessments were mild sensorineural hearing loss 
above 1500 Hertz in the right ear and mild/moderate 
sensorineural hearing above 2000 Hertz in the left ear.  
Speech thresholds were within normal limits on the right, and 
mildly impaired on the left.  Speech recognition ability was 
mildly impaired, bilaterally.  There was no evidence of 
middle ear pathology.

A VA clinical record shows that the veteran underwent 
bilateral otoplasty on October 11, 1994, at the VA Medical 
Center (VAMC) Bronx, New York, for a lop ear as well as deep 
conchal bowls, bilaterally, that produced a deformity 
characterized by a combination of a lop ear and cup ear.  He 
was also found to have an excessive conchal bowl and a poorly 
defined antihelical fold, bilaterally.  He tolerated the 
procedure well without complication and he was discharged to 
the recovery room in stable condition.

A VA clinical record reveals that the veteran underwent 
exploration of right auricle and release of a chonchomastoid 
suture on November 28, 1994, at the VAMC Bronx, New York.  It 
was noted that he had recently undergone corrective otoplasty 
for protruding ears and now had the complaint of a retracted 
right helix in its midportion relative to the left ear.  On 
physical examination, it was noted that there was a subtle 
difference in retraction of the helix on the right, relative 
to the left, that corresponded to the region of the 
chonchomastoid suture that had been placed in the previous 
operation.  He tolerated the procedure well without 
complication and was discharged to the recovery room.

A hospital summary shows that the veteran was treated at a VA 
medical facility for post auricular infection of the right 
ear.  The infection was treated and resolved, and he was 
discharged from the hospital after a 2-day stay.

The veteran underwent VA medical examinations in May 1999.  A 
report of audiometric evaluation notes that audiometric 
testing in July 1998 reportedly revealed moderate to 
moderately severe mid to high frequency sensorineural hearing 
loss of the right ear and a moderate to moderately severe 
high frequency sensorineural hearing loss of the left ear.  
At that evaluation he complained of dizziness and became very 
dizzy with complaints of chest pain and hyperventilation 
after the first caloric irrigation and at that point the code 
was called and he was brought to the emergency room for 
observation.  He now complained of loss of balance, and 
hearing loss and tinnitus of the right ear.  The veteran felt 
that his right ear symptoms were brought on by the right ear 
surgery in 1994.  He complained of occasional tinnitus of the 
right ear only.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
60
60
75
LEFT
25
20
30
50
65

Speech audiometry revealed speech recognition ability of 
76 percent in the right ear and of 80 percent in the left 
ear.  The diagnoses were mild to moderate to moderately 
severe to severe sensorineural hearing loss of the right ear, 
and mild to moderate to moderately severe high frequency 
sensorineural hearing loss of the left ear.  He was 
recommended for otologic evaluation and opinion.

A VA report of the veteran's examination for ear disease in 
May 1999 shows a diagnosis of auricular deformity following 
otoplasties of both ears.  The examiner opined that the right 
ear condition was likely due to right ear surgeries.

The veteran underwent VA examinations in November 2000.  On 
audiological evaluation he complained of difficulty 
understanding conversation and that he took medication for 
dizziness.  He reported that he could not drive his car 
because of the dizziness.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
65
75
LEFT
30
40
45
60
75

It was noted that tympanometry revealed normal type A 
tympanograms of both ears, that the veteran completed reflex 
testing, and that he could not tolerate probe tube in the 
canals.  Pure tone Stenger was positive at 2000 Hertz in the 
right ear and the threshold improved after retest and 
reinstruction.  Speech recognition scores could not be used 
because of errors of omission.  The diagnosis was mild to 
moderately severe to severe sensorineural hearing loss, 
bilaterally.  The veteran was referred for otologic 
evaluation.

The veteran underwent clinical examination of his ears in 
November 2000 at a VA medical facility.  His medical history 
was reviewed by the examiner.  The veteran complained of 
decreased hearing after undergoing ear surgeries and that his 
tinnitus began after the first surgery in 1994.  He 
complained of episodes of acute vertigo and LOC that began 
after that surgery.  There was right ear auricular deformity 
primarily by loss of conchal cartilage.  The right ear canal 
was not obstructed.  There was no redness or tenderness.  
There was decreased sensation of the right auricle.  Cosmetic 
deformity was minor.  It was noted that audiological 
evaluation showed bilateral sensorineural hearing loss from 
mild to moderately severe.  The impressions were auricular 
deformity and pain; sensorineural hearing loss and tinnitus; 
and vertigo.  The examiner, a medical doctor, opined that the 
right auricular deformity and the significant right face pain 
were the direct result of the right ear surgery.  The right 
sensorineural hearing loss and tinnitus were most probably 
unrelated to the right ear surgery as the sensorineural 
hearing loss was bilateral and symmetric, and the tinnitus 
predated the right ear surgery by 14 years.  The examiner 
noted that the vertigo and LOC were serious conditions, but 
opined that they were unlikely due to right ear surgeries 
because the surgeries or trauma did not involve the middle or 
inner ear.  The etiology of the vertigo was unknown at the 
time of this examination.

The VA medical reports of the veteran's treatment and 
evaluations in the 1990's and 2000 following his right ear 
surgeries on October 11, 1994, and November 28, 1994, 
indicate that he has a right auricular deformity and scar 
that are the direct result of the surgeries.  Benefits under 
38 U.S.C.A. § 1151 have been granted for those conditions.  
The question now for the Board to decide is whether the 
veteran's right ear hearing loss, tinnitus, and vertigo and 
LOC are also the result of those surgeries performed at a VA 
medical facility or subsequent VA treatment for those 
conditions for the purposes of establishing entitlement to 
benefits under 38 U.S.C.A. § 1151 for those conditions.

The overall medical evidence shows that the veteran has had 
tinnitus and decreased hearing of the right ear since at 
least 1980, and the physician who conducted the November 2000 
VA ear examination opined that those conditions were unlikely 
due to the right ear surgeries in 1994.  The opinion of that 
physician is supported by the overall evidence of record, and 
there is no competent medical evidence of record to refute 
it.  The veteran's statements and testimony at hearings is to 
the effect that those conditions are the result of his right 
ear surgeries in 1994, but his lay statements are not 
sufficient to support claims based on medical causation as 
the evidence does not show that he is qualified through 
education, training or experience to offer medical opinions.  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

With regard to the claim for benefits under 38 C.F.R. § 1151 
for vertigo and LOC, the VA medical reports show that he has 
had complaints of occasional dizziness and/or vertigo since 
1980, and the report of his VA medical examination in May 
1988 reveals that he had LOC for 29 days following a motor 
vehicle accident in 1954.  The VA medical reports also reveal 
that post concussion syndrome and probable posttraumatic 
epilepsy were diagnosed at a VA medical examination in 1990.  
The physician who conducted the November 2000 VA examination 
of the veteran's ears opined that it was unlikely that the 
vertigo and LOC were due to the right ear surgeries in 1994 
as those surgeries or trauma did not involve the middle or 
inner ear.  There is no medical opinion of record to refute 
the opinion of that physician and the veteran's statements 
and testimony expressing a contrary opinion are not competent 
evidence for the reasons noted in the prior paragraph.

The evidence does not show that the increase in the veteran's 
right ear hearing loss after the right ear surgeries in 1994 
is the result of those surgeries.  Nor does the evidence show 
that the pre-1994 tinnitus increased in severity after the 
1994 right ear surgeries.  Nor does the evidence reveal that 
the right ear hearing loss, tinnitus, vertigo or LOC resulted 
as the result of other VA treatment or examination or the 
pursuit of a course of VA vocational rehabilitation under 
chapter 31 of 38 U.S.C.A.

After consideration of all the evidence, including the 
veteran's statements and testimony at hearings, the Board 
finds that the right ear hearing loss and tinnitus were 
present before the veteran's right ear surgeries on October 
11, 1994, and November 28, 1994, and that those conditions 
did not increase in severity as the result of those 
surgeries, other VA treatment or examination or the pursuit 
of a VA vocational rehabilitation program.  The Board also 
finds that the vertigo and LOC are not the result of those 
right ear surgeries, other VA treatment or examination or the 
pursuit of a VA vocational rehabilitation program.  Hence, 
the preponderance of the evidence is against the claims for 
benefits under 38 U.S.C.A. § 1151 for those conditions, and 
the claims are denied.


ORDER

The claims for benefits under 38 U.S.C.A. § 1151 for right 
ear hearing loss, tinnitus, and vertigo and LOC are denied.


REMAND

The March 2001 RO rating decision granted benefits under 
38 U.S.C.A. § 1151 for a right ear scar and assigned a 
10 percent evaluation for this condition, effective from 
February 1995; and granted benefits under 38 U.S.C.A. § 1151 
for deformity of the right auricular area and assigned a 
zero percent evaluation for this condition, effective from 
February 1995.  In November 2001, the veteran submitted a 
notice of disagreement with the evaluations assigned for the 
right ear scar and for the right auricular deformity, and he 
testified before the undersigned sitting at the RO in 
November 2001 on those issues.  His testimony was to the 
effect that those disabilities were more severe than 
evaluated and that he had a symptomatic donor site scar of 
the right leg.  A review of the record indicates that the ear 
issues have not been made subjects of a statement of the 
case, and they should be.  38 C.F.R. § 20.200 (2001); 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  The Board may not address those 
issues until the veteran has been sent a statement of the 
case.  38 C.F.R. § 20.200 (2001); Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).  The claim for benefits for a donor site 
scar on the right leg has not been adjudicated, and is 
referred to the RO for appropriate action.


In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should consider the veteran's 
testimony before the undersigned in 
November 2001 and review the claims for a 
higher rating for the right ear scar, 
initially evaluated as a 10 percent 
disabling, effective from February 1995; 
and entitlement to a higher rating for 
deformity of the right auricular area, 
initially evaluated as zero percent 
disabling, effective from February 1995.  
Thereafter, the RO should send the 
veteran and his representative an 
appropriate statement of the case on 
these issues.  They should be advised of 
the need to submit a VA Form 9 to 
complete the appeal of these issues.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


